NUMBER 13-12-00045-CR

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG

DARRELL WAYNE WOODS JR.,                                                                Appellant,

                                                   v.

THE STATE OF TEXAS,                                                                     Appellee.


                        On appeal from the 75th District Court
                             of Liberty County, Texas.


                            MEMORANDUM OPINION1
              Before Justices Rodriguez, Benavides, and Perkes
                 Memorandum Opinion by Justice Rodriguez
        Appellant Darrell Wayne Woods Jr. appeals from his conviction for the offense of

harassment of a public servant. See TEX. PENAL CODE ANN. § 22.11 (West 2011). Tried


        1
          This case is before this Court on transfer from the Ninth Court of Appeals in Beaumont pursuant
to an order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001 (West 2005).
as a repeat offender, a jury found Woods guilty, sentenced him to six years in prison, and

assessed a $5,000.00 fine. Woods appeals from this judgment.

       Determining that there are no meritorious claims for appeal, counsel filed an

Anders brief in which he reviewed the merits, or lack thereof, of the appeal. We affirm

the judgment of the trial court.

                               I. Compliance with Anders

       Pursuant to Anders v. California, Woods's counsel filed a brief and a motion to

withdraw with this Court stating that he has diligently reviewed the record in this case and

that, in his opinion, there is no reversible error. See 386 U.S. at 744-45. Counsel's brief

meets the requirements of Anders as it presents a professional evaluation showing why

there are no non-frivolous grounds for advancing an appeal. See In re Schulman, 252
S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (orig. proceeding) (AIn Texas, an Anders brief

need not specifically advance >arguable= points of error if counsel finds none, but it must

provide record references to the facts and procedural history and set out pertinent legal

authorities.@) (citing Hawkins v. State, 112 S.W.3d 340, 343-44 (Tex. App.—Corpus

Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991)

(en banc).

       In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), Woods's counsel has carefully discussed why, under controlling authority, an

appeal from the judgment and sentence is without merit and frivolous because the record

reflects no reversible error and, in his opinion, this is a frivolous appeal.      Counsel

specifically noted, from his review of the following, that he found no issues presented for


                                             2
review: (1) voir dire; (2) trial objections; (3) proof of the elements (4) the charges; (5)

punishment; and (6) preservation of the right to appeal. Counsel has demonstrated that

he has complied with the requirements of Anders by (1) examining the record and finding

no arguable grounds to advance on appeal, (2) serving a copy of the brief and motion to

withdraw on Woods, (3) providing Woods with a copy of the reporter's record and a copy

of the clerk's record, and (4) informing Woods of his right to review the record and to file a

pro se response.2 See Anders, 386 U.S. at 744; Stafford v. State, 813 S.W.2d 503, 510

n.3; see also In re Schulman, 252 S.W.3d at 409 n.23. More than an adequate time has

passed, and appellant has not filed a pro se response. See In re Schulman, 252 S.W.3d

at 409.

                                      II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, this Court must conduct a full examination of all

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). We have reviewed the entire record and counsel's brief, and we have

found nothing that would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d
824, 826-28 (Tex. Crim. App. 2005) (ADue to the nature of Anders briefs, by indicating in

the opinion that it considered the issues raised in the briefs and reviewed the record for

reversible error but found none, the court of appeals met the requirement of Texas Rule of

Appellate Procedure 47.1.@); Stafford, 813 S.W.2d at 509. Accordingly, we affirm the

judgment of the trial court.

        2
          The Texas Court of Criminal Appeals has held that Athe pro se response need not comply with the
rules of appellate procedure in order to be considered. Rather, the response should identify for the court
those issues which the indigent appellant believes the court should consider in deciding whether the case
presents any meritorious issues.@ In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008) (orig.
proceeding) (quoting Wilson v. State, 955 S.W.2d 693, 696-97 (Tex. App.—Waco 1997, no pet.)).
                                                    3
                                      III. MOTION TO WITHDRAW

        In accordance with Anders, counsel has filed a motion to withdraw. See Anders,
386 U.S. at 744; see also In re Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State,

903 S.W.2d 776, 779-80 (Tex. App.—Dallas 1995, no pet.) ("If an attorney believes the

appeal is frivolous, he must withdraw from representing the appellant. To withdraw from

representation, the appointed attorney must file a motion to withdraw accompanied by a

brief showing the appellate court that the appeal is frivolous.") (citations omitted)). We

grant counsel's motion to withdraw that was carried with the case on May 11, 2012.

Within five days of the date of this Court=s opinion, counsel is ordered to send a copy of

the opinion and judgment to appellant and to advise appellant of his right to pursue a

petition for review.3 See TEX. R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d at

412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).

                                            IV. CONCLUSION

        We affirm the judgment of the trial court.


                                                                            NELDA V. RODRIGUEZ
                                                                            Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
19th day of July, 2012.

        3
            No substitute counsel will be appointed. Should appellant wish to seek review of this case by the
Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary review
or file a pro se petition for discretionary review. Any petition for discretionary review must be filed within
thirty days from the date of either this opinion or the last timely motion for rehearing that was overruled by
this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the clerk of
the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review
should comply with the requirements of Texas Rule of Appellate Procedure 68.4. See TEX. R. APP. P. 68.4.

                                                      4